Fourth Court of Appeals
                                        San Antonio, Texas
                                                  July 8, 2014

                                            No. 04-14-00419-CV

                                 IN THE INTEREST OF S.G., a child,

                     From the 225th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-PA-02259
                             Honorable Richard Garcia, Judge Presiding

                                                ORDER
        This is an accelerated appeal from the trial court’s Order of Termination, which the trial
court signed on May 8, 2014. See TEX. FAM. CODE ANN. § 263.405(a) (West 2014). Motions for
new trial and other specific post-judgment motions will not extend the time to perfect an
accelerated appeal. See TEX. R. APP. P. 28.1(b). Therefore, the notice of appeal in this case was
due to be filed May 28, 2014. 1 See id. § 263.405(c); TEX. R. APP. P. 26.1(b). A motion for
extension of time to file the notice of appeal was due on June 12, 2014. See TEX. R. APP. P. 26.3.
Appellant filed a notice on appeal on June 11, 2014. Although appellant filed a notice of appeal
within the fifteen-day grace period allowed by Rule 26.3, he did not file a motion for extension
of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26); Dimotsis v.
State Farm Lloyds, 966 S.W.2d 657, 657 (Tex. App.—San Antonio 1998, no pet.) (stating same
under current Rule 26). However, the appellant must offer a reasonable explanation for failing to
file the notice of appeal in a timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

        It is therefore ORDERED that appellant file, no later than July 17, 2014, a response
presenting a reasonable explanation for failing to file the notice of appeal in a timely manner. If
appellant fails to respond within the time provided, the appeal will be dismissed. See TEX. R.
APP. P. 42.3(c).

                                                             _________________________________
                                                             Sandee Bryan Marion, Justice

1 A hand-written order was signed on May 13, 2014. Therefore, it appears the May 8, 2014 termination order is
incorrectly dated. However, twenty days from May 13, 2014 was June 2, 2014 and a motion for extension of time
would have been due June 17, 2014. Under either date, appellant’s notice of appeal was late-filed but within the
grace period.
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court